Exhibit 10.3

 

BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN

 

2012 RESTRICTED STOCK IN LIEU OF BASE SALARY GRANT AGREEMENT

 

This Restricted Stock Grant Agreement (“Agreement”) dated January 20, 2012
(“Grant Date”), between Bank of Hawaii Corporation, a Delaware corporation
(“Company”), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813 and the executive of the Company or subsidiary of the Company (“Grantee”),
who is specified in the Notice of 2012 Restricted Stock in Lieu of Base Salary
Grant (“Notice”) attached hereto.

 

1.            Grant of Restricted Shares.  Effective as of the Grant Date, the
Human Resources and Compensation Committee of the Company’s Board of Directors
(“Committee”) has granted to Grantee the number of shares of the Company’s
common stock (“Restricted Shares”) as specified in the Notice pursuant to the
Bank of Hawaii Corporation 2004 Stock and Incentive Compensation Plan, as
amended (“Plan”).  The grant of Restricted Shares evidenced by this Agreement is
made subject to the terms and conditions of the Plan and of this Agreement. 
In case of conflict between the provisions of the Plan and the provisions of
this Agreement, the provisions of the Plan shall control.  Certain terms defined
in the Plan are used in this Agreement with the meanings given to them in the
Plan.

 

2.            Restrictions During Period of Restriction.  Restricted Shares
shall be subject to forfeiture by Grantee until the “Restriction Period”
terminates as to such Restricted Shares and the Restricted Shares shall vest in
Grantee (up to the maximum shares granted under this Agreement) in accordance
with the terms of the Plan (including, but not limited to, conditions and
restrictions imposed pursuant to Section 8.4 of the Plan) and this Agreement.

 

a.            Restriction Period.  For purposes of this Agreement and with
respect to a designated block of Restricted Shares granted under this Agreement,
the term “Restriction Period” shall mean the period that commences on the Grant
Date and terminates following achievement of the service objective applicable to
the block of Restricted Shares as described below.

 

(1)          Service Objective

 

(a)          On January 31, 2013, with respect to 20% of the total Restricted
Shares granted hereunder provided that Grantee remains an Employee through such
date.

 

(b)          On January 31, 2014, with respect to 20% of the total Restricted
Shares granted hereunder provided that Grantee remains an Employee through such
date.

 

(c)          On January 30, 2015, with respect to 20% of the total Restricted
Shares granted hereunder provided that Grantee remains an Employee through such
date.

 

--------------------------------------------------------------------------------


 

(d)          On January 29, 2016, with respect to 20% of the total Restricted
Shares granted hereunder provided that Grantee remains an Employee through such
date.

 

(e)          On January 31, 2017, with respect to 20% of the total Restricted
Shares granted hereunder provided that Grantee remains an Employee through such
date.

 

(2)          Company’s Determinations. With respect to a designated block of
Restricted Shares, the Company’s Human Resources shall endeavor to certify
whether the service objective described in Section 2.a(1) of this Agreement has
been satisfied on the scheduled time of vesting as specified in Section 2.a(1). 
In the event that Human Resources has not done so, it shall make such
determination as soon thereafter as possible and, if the satisfaction of the
service objective has been certified, the Restricted Shares subject to vesting
shall vest at the time of the making of such certification.

 

b.            Other Termination of Restriction Period.  The Restriction Period
shall terminate and all theretofore unvested and unforfeited Restricted Shares
shall vest in the Grantee upon the earliest to occur of the following:  (i) the
death of Grantee; (ii) the Grantee is no longer an Employee due to “disability”
within the meaning of that term under Code Section 409A and the regulations
promulgated thereunder; (iii) the Grantee is no longer an Employee due to an
“involuntary separation from service” without “Cause” (within the meaning of
Section 2.7 of the Plan) in accordance with Code Section 409A and the
regulations promulgated thereunder; or (iv) the occurrence of a “Change in
Control” in accordance with Article 15 of the Plan.

 

c.            Forfeiture of Unvested Restricted Shares.  Each block of
Restricted Shares that remains unvested and unforfeited shall be forfeited and
transferred to the Company upon Grantee’s ceasing to be an Employee for any
reason, whether voluntary or involuntary (except as provided in Section 2.b of
this Agreement).

 

d.            Transfer Restriction.  During the Period of Restriction for a
particular Restricted Share, such Restricted Share shall be subject to the
restrictions on transferability set forth in Section 8.3 of the Plan.

 

3.            Issuance of Shares; Registration; Withholding Taxes.  Certificates
for the Restricted Shares shall be issued in Grantee’s name, shall bear the
restrictive legend specified in Section 8.5 of the Plan (and such other
restrictive legends as are required or deemed advisable by the Company under the
provisions of any applicable law) and shall be held by the Company until all
restrictions lapse or such shares are forfeited as provided herein.  A
certificate or certificates representing the Restricted Shares as to which the
Restriction Period has terminated shall be delivered to Grantee upon
such termination.  The Company may postpone the issuance or delivery of the
Shares until (a) the completion of registration or other qualification of such
Shares or transaction under any state or federal law, rule or regulation, or any
listing on any securities exchange, as the Company shall determine to be
necessary or desirable; (b) the receipt by the Company of such written
representations or other documentation as the Company deems necessary to
establish compliance with all applicable laws, rules and regulations, including
applicable federal and state securities laws and listing requirements, if any;
and (c) the payment to the Company in accordance with Article 17 of the Plan
of any amount required by the

 

2.

--------------------------------------------------------------------------------


 

Company to satisfy any federal, state or other governmental withholding tax
requirements related to the issuance or delivery of the Shares.  Grantee shall
comply with any and all legal requirements relating to Grantee’s resale or other
disposition of any Shares acquired under this Agreement.

 

4.            Share Adjustments.  The number and kind of Restricted Shares or
other property subject to this Agreement shall be subject to adjustment in
accordance with Section 4.2 of the Plan.

 

5.            Rights as Shareholder.  Unless otherwise provided herein, Grantee
shall be entitled to all of the rights of a shareholder with respect to the
Restricted Shares, including the right to vote such Shares and to receive
dividends and other distributions (not including share adjustments as described
in Section 4 above) payable with respect to such Shares from and after the Grant
Date.  Grantee’s rights as a shareholder shall terminate with respect to any
Restricted Shares forfeited by Grantee.

 

6.            Amendment.  This Agreement may be amended by the Committee at any
time based on its determination that the amendment is necessary or advisable in
light of any addition to, or change in, the Code or regulations issued
thereunder or any federal or state securities law or other law or regulation, or
the Plan, or based on any discretionary authority of the Committee under the
Plan.  Unless necessary or advisable due to a change in law, any amendment to
this Agreement which has a material adverse effect on the interest of Grantee
under this Agreement shall be adopted only with the consent of Grantee.

 

7.            Section 83(b) Election.  Grantee shall promptly deliver to the
Company a copy of any election filed by Grantee in respect of the Restricted
Shares pursuant to Code Section 83(b).

 

8.            Notices.  Any notice or other communication made in connection
with this Agreement shall be deemed duly given when delivered in person or
mailed by certified or registered mail, return receipt requested, to Grantee at
Grantee’s address shown on Company records or such other address designated by
Grantee by similar notice, or to the Company at its then principal office, to
the attention of the Corporate Secretary of the Company.  Furthermore, such
notice or other communication shall be deemed duly given when transmitted
electronically to Grantee at Grantee’s electronic mail address shown on the
Company records or, to the extent that Grantee is an active employee, through
the Company’s intranet.

 

9.            Miscellaneous.  This Agreement and the Plan set forth the final
and entire agreement between the parties with respect to the subject matter
hereof, which shall be governed by and shall be construed in accordance with the
laws of the State of Hawaii, to the extent not governed by federal law.  This
Agreement shall bind and benefit Grantee, the heirs, distributees and personal
representative of Grantee, and the Company and its successors and assigns. 
This Agreement may be signed in counterparts, each of which shall be deemed an
original, and said counterparts shall together constitute one and the same
instrument.  Capitalized terms not herein defined shall have the meanings
prescribed to them under the Plan.

 

BY ACCEPTING THE RESTRICTED SHARES GRANTED UNDER THIS 2012 RESTRICTED STOCK IN
LIEU OF BASE SALARY GRANT AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND
CONDITIONS DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.

 

3.

--------------------------------------------------------------------------------